                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WISCONSIN


 WILLLIAM FRY,

                             Plaintiff,
                                                                      Case No. 18-CV-1573
 v.

 ASCENSION HEALTH MINISTRY,
 SERVICES doing business as Columbia
 St. Mary’s
                           Defendant.


                                     SCHEDULING ORDER


       On January 3, 2019 the court conducted a scheduling conference in accordance with Fed. R.

Civ. P. 16. Appearing on behalf of the plaintiff was Attorney Nathaniel Cade, Jr.; on behalf of the

defendant was Attorney Sofija Anderson.

       NOW, THEREFORE, IT IS HEREBY ORDERED:

1.     The parties shall make their initial disclosures pursuant to Fed. R. Civ. P. on or before

       January 3, 2019.

2.     The parties may amend pleadings on or before February 8, 2019.

3.     The parties are to disclose information concerning expert witnesses in accordance with Fed.

       R. Civ. P. 26. Plaintiff shall disclose expert witnesses on or before June 7, 2019. Defendants

       shall disclose expert witnesses on or before August 2, 2019.

4.     The parties have agreed to the following “claw-back” language:

           Federal Rule of Evidence 502 Privilege Protections. All parties are specifically
           afforded the protections of Federal Rule of Evidence 502 (d) and (e) for any
           produced document that is or may reasonably be subject to a legally



             Case 2:18-cv-01573-NJ Filed 01/04/19 Page 1 of 3 Document 19
       recognizable    privilege   (“Protected       Document”).   The   disclosure   or
       production, whether inadvertent or otherwise, of Protected Document(s) by a
       producing party subject to a legally recognized claim of privilege, including
       without limitation the attorney-client privilege and the work-product doctrine,
       to a receiving party, shall in no way constitute the voluntary disclosure of such
       Protected Document(s), and the disclosure or production of any Protected
       Document(s) in this action shall not result in the waiver of any privilege,
       evidentiary protection or other protection associated with such Protected
       Document(s) as to the receiving party or any third parties. If the producing
       party determines it has produced Protected Document(s), the producing party
       shall notify the receiving party of such inadvertent production in writing,
       identifying the basis for the privilege or protection, and demand the return of
       such documents. The receiving party shall respond until the issue is resolved
       by: (i)refraining from reading the Protected Document(s); (ii) returning,
       sequestering, or destroying all copies and derivative material of such
       Protected Document(s) (including extracting the Protected Document(s) from
       databases where possible); and (iii) taking reasonable steps to retrieve the
       information if disclosed to any third part(ies). If a receiving party determines
       that any Protected Document has been disclosed, the receiving party shall
       immediately notify the producing party in writing and take the steps set forth
       in subsections (i) to (iii) in the preceding sentence until the issue is resolved.
       Within ten (10) days of receiving such notice, the producing party shall inform
       the receiving party in writing of an intent to claim privilege and provide a log
       for such Protected Document(s). The receiving party may thereafter seek
       reproduction of any such documents pursuant to applicable law.


5. The parties must complete any physical or mental examinations under Fed. R. Civ. P. 35 no

   later than July 5, 2019.




                                                 2


         Case 2:18-cv-01573-NJ Filed 01/04/19 Page 2 of 3 Document 19
6.   All requests for discovery must be served by a date sufficiently early so that all discovery in

     this case can be completed no later than October 4, 2019.

7.   All dispositive pretrial motions together with briefs are to be filed in accordance with Civil

     L.R. 56, and no later than October 11, 2019. Such motions shall not be filed prior to the date

     of completion of discovery.

8.   If no dispositive motions are filed, the court will schedule a telephonic scheduling conference

     soon after the dispositive motion deadline to discuss further scheduling of the case. If

     dispositive motions are filed, the court will schedule a telephonic scheduling conference after

     resolving such motions to discuss further scheduling if resolution of the motions does not

     dispose of the case in its entirety.


     Dated at Milwaukee, Wisconsin this 4th day of January, 2019.


                                                        BY THE COURT


                                                        s/ Nancy Joseph
                                                        NANCY JOSEPH
                                                        United States Magistrate Judge




                                                3


            Case 2:18-cv-01573-NJ Filed 01/04/19 Page 3 of 3 Document 19
